Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. '150 (US 2019/0085150 A1) in view of McCarthy et al. (US 2003/0103174 A1), Ogashiwa et al. (US 2014/0227531 A1), and Hu et al. '055 (US 2019/0390055 A1) and the evidence of Alagirusamy et al.
Regarding Claim 1, Hu et al. ‘150 discloses a prepreg comprised of a reinforcing material and a resin composition formed on the reinforcing material (para 0095, lines 1-4), wherein the reinforcing material is non-woven fabric (para 0095, lines 6-7), and the resin composition comprises 100 parts polyphenylene ether (Table 2, E11), 10 parts DOPO-containing epoxy resin (i.e. curing agent) (para 0068, lines 21-34; para 0115.12; Table 2, E11, XZ-92741), cyanate ester resin (para 0067, lines 1-3), bismaleimide (para 0076), 1 to 100 parts by weight non-DOPO flame retardant (para 0086), and 0.1 to 10 parts by weight curing accelerator (para 0091, lines 3-6). While example E11 discloses uses 100 parts polyphenylene ether, given that Hu et al. ‘150 discloses the equivalence and interchangeability of using polyphenylene ether with epoxy as the reactive component (para 0067, lines 2 and 4), it would have been obvious to one of ordinary skill in the art to instead use 100 parts epoxy including 100 parts naphthalene epoxy resin (para 0068, line 12) as the reactive component in Hu et al. Hue et al. further discloses the prepreg is semi-cured (para 0095, lines 1-4). 
Hu et al. ‘150 does not disclose the reinforcing material having a dielectric constant of from 1.5 to 4.8 and a dissipation factor at 10 GHz below 0.003, the 
While there is no explicit disclosure in Hu et al. ‘150 of the dielectric constant and dissipation factor of the reinforcing material, Hu et al. ‘150 does disclose the use of D-glass as the reinforcing material (para 0095, line 12). It is well known as evidenced by Alagirusamy et al. that D-glass has a dielectric constant of 3.8-4 and a dissipation of 0.00276 at 10GHz (pg 335, Table 11.5).
Alternatively, McCarthy et al. discloses a prepreg with a dielectric constant of less than 4.0 and a dissipation factor of less than 0.005 (para 0034), so that the product is desirable for high speed digital applications (para 0013, line 1-3). This can be achieved by using ceramics (non-woven reinforcing material) to tailor the dielectric constant of the composite (para 0062, lines 1-2). 
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hu et al. ‘150 to incorporate the teachings of McCarthy et al. and produce a prepreg using ceramics in the non-woven reinforcing material to tailor the dielectric constant to less than 4.0 and 
Ogashiwa et al. discloses a resin composition for flame retardant prepregs and printed wiring boards (abstract) comprising a non-halogen epoxy resin such as a tetrafunctional naphthalene-based epoxy resin (para 0035). The tetrafunctional naphthalene-based epoxy is preferred to particularly improve flame retardance (para 0064, lines 1-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu et al. ‘150 in view of McCarthy et al. to incorporate the teachings of Ogashiwa et al. to produce the prepreg using non-halogen tetrafunctional naphthalene-based epoxy resin. Doing so would improve flame retardance. 
Hu et al. ‘055 disclosed a resin composition for prepregs and circuit boards comprising 100 parts epoxy resin (abstract), 1 to 100 parts cyanate ester resin (para 0071, lines 1-2), and 1 to 100 parts maleimide resin (para 0066, lines 1-3). The resin composition has high thermal resistance (Abstract).
It would have been obvious to a person having ordinary skill in the art to modify Hu et al. ‘150 in view of McCarthy et al. and Ogashiwa et al. to incorporate the teachings of Hu et al. ‘055 to produce the prepreg using 1 to 100 parts by 
Regarding Claim 3, Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 discloses all of the limitations of the present invention according to claim 1 above. Hu et al. ‘150 further discloses the DOPO-modified curing agent is at least one selected from DOPO-HQ or DOPO-containing bisphenol novolac epoxy resin, such as DOPO-containing bisphenol A novolac epoxy resin or DOPO-containing bisphenol F epoxy resin (para 0068, lines 24-34).
Regarding Claim 4, Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 discloses all of the limitations of the present invention according to claim 1 above. Hu et al. ‘150 further discloses the bismaleimide is at least one selected from 4,4′-diphenylmethane bismaleimide or 3,3′-dimethyl-5,5′-diethyl-4,4′-diphenylmethane bismaleimide (para 0076, lines 8-18).
Regarding Claim 6, Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 discloses all of the limitations of the present invention according to claim 1 above. Hu et al. ‘150 further discloses the flame retardant comprising more than one flame retardant, wherein the additional flame retardant is selected from ammonium polyphosphate, hydroquinone bis-
Regarding Claim 7, Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 discloses all of the limitations of the present invention according to claim 1 above. Hu et al. ‘150 further discloses the accelerating agent is selected from boron trifluoride amine complex, ethyltriphenyl phosphonium chloride, 2-methylimidazole, 2-phenylimidazole, 2-ethyl-4-methylimidazole, 4-dimethylaminopyridine, and cobalt acetylacetonate (para 0091, lines 8-17).
Regarding Claim 8, Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 discloses all of the limitations of the present invention according to claim 1 above. Hu et al. ‘150 further discloses the prepreg comprises an inorganic filler comprising one or more selected from silica, aluminum oxide, aluminum hydroxide, magnesium oxide, magnesium hydroxide, calcium carbonate, aluminum nitride, boron nitride, aluminum silicon carbide, silicon carbide, titanium dioxide, zinc oxide, zirconium oxide, magnesium carbonate, mica, and talc (paras 0088-0089).
Regarding Claim 9, Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 discloses all of the limitations of the present invention 
Regarding Claim 10, Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 discloses all of the limitations of the present invention according to claim 1 above. Hue et al. ‘150 further discloses the reinforcing material is glass (para 0095, line 12). 
Alternatively, McCarthy et al. further discloses that the ceramics for tailoring the dielectric constant include quartz and chopped glass fiber (para 0062, lines 1-5)
Regarding Claim 11, Hu et al. ‘150 discloses a laminate comprising two metal foil layers and an insulating layer disposed between the metal foils, wherein the insulating layer is a prepreg (para 0100) or plurality of prepregs (para 0118, lines 1-3) comprising a reinforcing material and a resin composition formed on the reinforcing material (para 0095, lines 1-4), wherein the reinforcing material is non-woven fabric (para 0095, lines 6-7), and the resin composition comprises 100 parts polyphenylene ether (Table 2, E11), 10 parts DOPO-containing epoxy resin (i.e. curing agent) (para 0068, lines 21-34; para 0115.12; Table 2, E11, XZ-92741), cyanate ester resin (para 0067, lines 1-3), bismaleimide (para 0076), 1 to 100 
Hu et al. ‘150 does not disclose the reinforcing material having a dielectric constant of from 1.5 to 4.8 and a dissipation factor at 10 GHz below 0.003, the 100 parts naphthalene based epoxy being halogen free, the cyanate resin comprising 25-45 parts by weight, or the bismaleimide comprising 35 to 60 parts by weight.
While there is no explicit disclosure in Hu et al. ‘150 of the dielectric constant and dissipation factor of the reinforcing material, Hu et al. ‘150 does disclose the use of D-glass as the reinforcing material (para 0095, line 12). It is well known as evidenced by Alagirusamy et al. that D-glass has a dielectric constant of 3.8-4 and a dissipation of 0.00276 at 10GHz (pg 335, Table 11.5).
Alternatively, McCarthy et al. discloses a prepreg with a dielectric constant of less than 4.0 and a dissipation factor of less than 0.005 (para 0034), so that the product is desirable for high speed digital applications (para 0013, line 1-3). This can be achieved by using ceramics (non-woven reinforcing material) to tailor the dielectric constant of the composite (para 0062, lines 1-2). 
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hu et al. ‘150 to incorporate the teachings of McCarthy et al. and produce a laminate using ceramics as the non-woven reinforcing material in the prepreg to tailor the Dielectric constant to less than 4.0 and the dissipation factor to less than 0.005, including 0.003. Doing so would produce a laminate suitable for high speed digital applications.
Ogashiwa et al. discloses a resin composition for flame retardant prepregs and printed wiring boards (abstract) comprising a non-halogen epoxy resin such as a tetrafunctional naphthalene-based epoxy resin (para 0035). The tetrafunctional naphthalene-based epoxy is preferred to particularly improve flame retardance (para 0064, lines 1-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu et al. ‘150 in view of McCarthy et al. to incorporate the teachings of Ogashiwa et al. to produce the 
Hu et al. ‘055 disclosed a resin composition for prepregs and circuit boards comprising 100 parts epoxy resin (abstract), 1 to 100 parts cyanate ester resin (para 0071, lines 1-2), and 1 to 100 parts maleimide resin (para 0066, lines 1-3). The resin composition has high thermal resistance (Abstract).
It would have been obvious to a person having ordinary skill in the art to modify Hu et al. ‘150 in view of McCarthy et al. and Ogashiwa et al. to incorporate the teachings of Hu et al. ‘055 to produce the prepreg using 1 to 100 parts by weight of the cyanate ester resin and 1 to 100 parts of the bismaleimide, including the claimed ranges. Doing so would produce a prepreg with high thermal resistance.
Regarding Claim 12,.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 as applied to claim 1 above, and further in view of Li et al. (US 9867287 B2).
Regarding Claim 5, Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 discloses all of the limitations of the present invention according to claim 11 above, but does not disclose the non-DOPO flame retardant as claimed.
Li et al. discloses a resin composition for prepregs  and printed circuit boards (Abstract), comprising a phosphorus-containing flame retardant (Col 2, lines 12-14, Formula (III)), which is the claimed compound of formula (I). This compound does not contain reactive functional groups and does not react in the reaction, thus having better dielectric properties, and has a high melting point (Col 10, lines 3-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu et al. ‘150 in view of McCarthy et al., Ogashiwa et al., and Hu et al. ‘055 to incorporate the teachings of Li et al. to produce a prepreg comprising the non-DOPO flame retardant according to formula (III) of Li et al.. Doing so would produce a prepreg with better dielectric properties and a high melting point.
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Applicant argues that Hu ‘150 does not specifically teach or suggest selecting “non-woven fabric” (Remarks, pg 9, para 2). 
However, While Hu ‘150 does disclose the use of woven fabric, it does explicitly disclose the use of non-woven fabric (para 0095). Therefore, it would have been obvious to one of ordinary skill in the art to use non-woven fabric in Hu ‘150 absent evidence to the contrary.
Applicant argues that Alagirusamy merely disclosed the properties of commercial glass fibers, but does not disclose the material is woven or non-woven (Remarks, pg 9, para 3).
However, as shown in paras 7 and 24 above, Alagirusamy is only an evidentiary reference, used to show the properties of the fibers which comprise the non-woven fabric of Hu ‘150.
Applicant argues that the ceramics of McCarthy are used as a particulate powder in the fluoropolymer composition, not a non-woven material (Remarks, pg 9, para 4).
However, this is just one embodiment of McCarthy. As shown in paras 8 and 25 above, McCarthy generically discloses that ceramics can be used to tailor the dielectric constant (para 0062) and that a laminate or a prepreg with a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787